Citation Nr: 1225082	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  10-00 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1991 to February 1994, from September 1996 to January 1998, and from February 2003 to June 2004.  The Veteran had additional service in the U.S. Army Reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2012, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

As an initial matter, the Board notes that the United States Court of Appeals for Veterans Claims (the Court) held that a claim for service connection for PTSD encompass claims for service connection for other psychiatric disabilities which could reasonably be raised by the Veteran's symptoms, description of the disability and the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As the medical evidence shows that the Veteran has been diagnosed with numerous psychiatric disorders, to include PTSD, depression, and dysthymia, the Board has characterized his claim as one for an acquired psychiatric disorder in accordance with Clemons, as reflected above.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left knee disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1994 rating decision, the RO denied service connection for a left knee disorder.  The Veteran did not perfect an appeal of that decision.   

2.  The evidence added to the record since the October 1994 rating decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  An October 1994 rating decision that denied the claim for service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a); 20.1103 (2011).

2.  New and material evidence has been received subsequent to the October 1994 rating decision to reopen the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is reopening and remanding the claim of entitlement to service connection for a left knee disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence Claim

The Veteran claims that he has submitted new and material evidence to reopen a claim for service connection for a left knee disorder, and that the evidence is otherwise sufficient to grant said disorder.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO does appear to have reopened the Veteran's left knee disorder claim, as reflected in the November 2009 Statement of the Case (SOC).  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As reflected in the claims file, the RO denied the claim for service connection for a left knee disorder in an October 1994 rating decision.  Although he was notified of this decision and his appellate rights in a November 1994 letter, the Veteran did not appeal the adverse rating decision, nor did he submit any additional evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the October 1994 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 19.129, 19.192.

In denying the Veteran's claim, the RO determined that there was no evidence of a chronic knee disability in service or thereafter.  At the time of the October 1994 rating decision, the claims file included the Veteran's service treatment records from his first period of active duty service, which documented his reports of left knee symptomatology.  These records show that he was assessed with retropatellar pain syndrome in November 1991 and with patellofemoral syndrome in June 1992.  While the Veteran reported having knee pain with movement and cramping in his left calf muscle because of his knee on the December 1993 separation report of medical history, the associated December 1993 report of medical examination shows that the clinical assessment of the Veteran's lower extremities was normal.

At the time of the October 1994 rating decision, the claims file also included the report from a May 1994 VA general medical examination, which failed to reveal any objective evidence of left knee pathology.

The Veteran filed his request to reopen the previously denied claim for service connection for a left knee disorder in August 2008.

Evidence associated with the claims file since the October 1994 rating decision includes the Veteran's service treatment records from his subsequent periods of active duty service.  An April 2004 post-deployment health assessment report documents the Veteran's report of swollen, stiff, or painful joints.  On an associated separation report of medical history, the Veteran reported having knee trouble; he was noted to have a history of left runner's knee in 1991 through 1994.  

The claims file includes the Veteran's VA treatment records showing diagnoses of chondromalacia of the patella of the left knee and left knee tendonitis in March 2009.  During a medical consultation in July 2008, the Veteran reported a history of left knee patella tendon pain since 1991. 

During the June 2012 Travel Board hearing, the Veteran reiterated his contention that service connection is warranted for his left knee disorder.  He essentially testified that he injured his left knee during his first period of active duty service and that he experienced left knee symptomatology during all three periods of his active duty.  He specifically denied that his condition was aggravated during any periods of reservist service.  Additionally, the Veteran stated that his VA physicians indicated that his left knee disorder may be related to a nonservice-connected low back disorder.  

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for a left knee disorder.  The new evidence, in part, consists of the Veteran's service treatment records from his subsequent periods of service, which include his report of continuing left knee symptomatology, the VA treatment records showing diagnoses of left knee chondromalacia and tendonitis in March 2009, and the Veteran's competent lay statements regarding a continuity of left knee symptomatology since his first period of active duty service.  This evidence is clearly new in that it was not previously of record and not previously considered.  It is also material, in that it constitutes competent medical and lay evidence regarding whether the Veteran currently has a diagnosed left knee condition that may be related to his military service.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim. 

For the purpose of determining if new and material evidence has been received, the Board may not consider the credibility of the newly submitted evidence but must presume that newly submitted evidence is credible.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, the above evidence would therefore relate to an unestablished fact necessary to substantiate the previously denied service connection claim for a left knee disorder (i.e. evidence of an in-service occurrence, a continuity of left knee symptomatology, and a currently diagnosed left knee condition) and the service connection claim is reopened.  See 38 C.F.R. § 3.156(a).  While the claim for a left knee disorder is reopened, the Board reiterates that the standard for reopening a claim is relatively low and does not necessarily indicate his claim will be ultimately granted.


ORDER

New and material evidence having been received, the claim for service connection for a left knee disorder is reopened.  To this extent and this extent only, the appeal is granted.

REMAND

Having decided that that the Veteran's left knee disorder claim should be reopened, VA's duty to assist has been triggered and the claim must be developed as necessary.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In this case, as mentioned above, the claims file now includes evidence of a currently diagnosed left knee disorder and the Veteran's competent statements regarding a continuity of left knee symptomatology since his first period of active duty service.  Given this new evidence, the Board determines that a VA examination is now warranted in order to determine the nature and etiology of his left knee symptoms.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Regarding the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, available service treatment records are devoid of any findings, or diagnoses of any acquired psychiatric disorder.  While the Veteran reported a history of trouble sleeping in December 1993 and April 2004, his reports were not associated with any diagnosed psychiatric condition.  The Veteran has also specifically indicated during his June 2012 hearing that he did not receive any in-service psychiatric treatment.  

The Veteran's DD Form 214 listed his military occupational specialty (MOS) as an automated logistical specialist for his third period of active service from February 2003 to June 2004.  He has confirmed service in Kuwait and Iraq from April 2003 through April 2004.  

Post-service VA treatment notes dated up until January 2012 detailed findings of PTSD, dysthymia, and depression.

In a December 2011 letter, the Director of the PTSD program at a VA medical facility reported that the Veteran was being treated at the medical center for PTSD; the director indicated that the Veteran continued to suffer from chronic PTSD symptoms related to traumatic experiences he was exposed to during his military service during Operation Iraqi Freedom. 

During his June 2012 hearing, the Veteran reported that his PTSD was related to his military service in Iraq.  He described experiencing mortar attacks and daily hostile enemy fire during this service.  He also testified that he was involved in escort duty for convoys and performed guard duty, during which he was essentially on heightened alert for anything that looked out of the ordinary.   Essentially, the Veteran testified that he experienced a general feeling of fear during his service in Iraq.  

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010); 38 C.F.R. § 3.304(f).

Recognition is given to the Veteran's argument that he has been diagnosed with PTSD and other acquired psychiatric disorders during various VA outpatient consults.  However, the Board must stress that, while the amended regulations provide for a way to establish PTSD without supporting evidence, the lower evidentiary standard applies only if a VA psychologist or psychiatrist (or a psychiatrist or psychologist with whom VA has contracted) confirms the claimed stressor which supports the diagnosis.

Moreover, the comments associated with the proposal of the amended regulations indicate the intent that the VA examiner's diagnosis must be within the context of a Compensation and Pension examination.  As was noted by the U.S. Court of Appeals for the Federal Circuit, the reasons for this were several:  (1) VA practitioners are given specific instruction on how to conduct PTSD examinations, including guidance materials and a certification process.  (2) VA reviews the quality of its practitioners' examinations, including taking steps to address identifiable problems with feedback and training.  (3) VA provides VA associated practitioners with the Veterans' claims folders in connection with all mental-disorder examinations, including PTSD examinations, who are instructed that a PTSD diagnosis cannot occur without a review of the folder.  (4) VA noted that limiting the rule to VA associated practitioners, accompanied by periodic review of these examinations, would ensure standardization and consistency.  Nat'l Org. of Veterans' Advocates, Inc. v. Shinseki, ___ F.3d ___ (Fed. Cir. 2012) (citing 75 Fed. Reg. 39,843, 39,847-48 (July 13, 2010).  Therefore, while the Veteran has been diagnosed with PTSD by VA outpatient treatment providers, and his PTSD has been generally related to his service in Iraq, these assessments are not sufficient to warrant service connection under the amended regulations.

In light of the evidence of record as well as amended regulations and recent case law discussed above, the RO/AMC should arrange for the Veteran to undergo a VA PTSD examination to ascertain the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD, depression, and dysthymia, on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, during the June 2012 hearing, the Veteran testified that he was scheduled to receive treatment for his psychiatric disorder at a VA medical facility at the end of the month.  As the claims file only includes the Veteran's VA treatment records dated up until January 2012, any additional VA medical records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO/AMC should obtain and associate with the claims file all outstanding VA record relevant to the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain copies of any outstanding VA and private medical records relevant to the Veteran's claims following the procedures set forth in 38 C.F.R. § 3.159, to include all inpatient and outpatient treatment records dated from June 2012.  The evidence obtained, if any, should be associated with the claims file.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).


2.  Thereafter, schedule the Veteran for a VA physical examination in order to determine the nature, extent, onset and etiology of any left knee disorder found to be present.  The claims folder, to include a copy of this remand, should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  With regard to any left knee disorder observed, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent possibility or greater) that any disability to the Veteran's left knee is related to or had its onset in service.  The examiner should specifically address the Veteran's in-service left knee symptomatology and diagnoses.  If arthritis is shown in the joint, the examiner should also state whether this arthritis was manifest within a year following the Veteran's discharge in February 1994, January 1998, and June 2004.  

In providing the requested opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his left disorder, and the continuity of such symptomatology.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any currently diagnosed psychiatric disorder, to include PTSD, depression, and dysthymia.  The claims folder must be reviewed by the examiner and that review should be indicated in the examination report.  All appropriate tests and studies should be conducted.

The examiner shall address the following:

(a)  Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (a 50 percent possibility or greater) that the Veteran's PTSD is the result of any in-service claimed event.  If a diagnosis of PTSD is not rendered, the examiner should reconcile his or her opinion with the December 2011 letter from the VA PTSD Program Director and other treatment records that diagnose PTSD.  

(b)  The VA examiner should determine whether any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity under 38 C.F.R. § 3.304(f)(3) (2011).  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of the above paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(c)  If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders, to include depression and dysthymia.  For all diagnoses rendered, the examiner must specifically state whether it is at least as likely as not (a 50 percent possibility or greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including the described in-service stressor incidents.  The examiner should acknowledge and reconcile the findings located in the VA treatment records showing diagnosed psychiatric disorders.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

*  The Veteran is hereby advised that failure to report for the scheduled examinations, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

4.  After completion of the above, review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  Then readjudicate these claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


